Citation Nr: 0306160	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  96-08 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a gunshot wound (GSW) of the right shoulder with 
traumatic arthritis and injury to Muscle Group III (major), 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1948 to May 1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Winston-Salem, 
North Carolina, Regional Office (RO), of the Department of 
Veterans Affairs (VA).  

The Board remanded this matter to the RO in August 2000 for 
additional development.  This development has been completed 
and the case has been returned for further appellate review.


FINDINGS OF FACT

The residuals of the gunshot wound to Muscle Group III, the 
right shoulder, the major extremity, with traumatic arthritis 
is manifested by atrophy, 0-90 degrees of flexion and 
abduction, pain, weakness, and premature excessive 
fatigability.   


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 50 percent for the post-operative residuals of a gunshot 
wound (GSW) of the right shoulder with traumatic arthritis 
and injury to Muscle Group III, have not been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Codes 5200, 5303 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC), supplemental statement of the 
case (SSOC), and correspondence from the RO, provided to both 
the appellant and his representative, specifically satisfies 
the requirement at § 5103 of the new statute.  They clearly 
notify the appellant and his representative of the evidence 
necessary to substantiate his claim including the 
requirements of the VCAA, to include what evidence the VA 
would obtain.  A June 2001 letter informed the veteran of the 
contents of the VCAA.  Additionally, the Board finds that all 
available evidence and records identified by the appellant as 
plausibly relevant to his pending claim have been collected 
for review.  The Board remanded this case in August 2000 for 
additional development including VA examination and opinion.  
Accordingly, the Board finds that the requirements under the 
VCAA have been met.  Quartuccio v. Principi, 16 Vet. App. 182 
(2002).

Factual Background

Service medical records relate that in August 1950, the 
veteran was hospitalized after sustaining a gunshot wound to 
the right shoulder.  

A VA examination was conducted in August 1952.  The veteran 
complained of pain on use.  There was a well-healed 1 x 1/2 
centimeter (cm.) scar on the anterior surface of the right 
shoulder.  He complained of pain on external rotation.  
Strength in the right shoulder was satisfactory and there was 
no evidence of tenderness, muscle atrophy, vascular injury or 
neurological injury.  X-ray revealed a 1/2 x 1-cm. metallic 
foreign body medial to the neck of the humerus.  

An August 1952 rating action granted service connection for 
residuals of a GSW of the right shoulder with retained 
foreign body.  The RO assigned a disability evaluation of 10 
percent, under Diagnostic Code 7804.

In December 1966 VA X-ray revealed extensive damage to the 
shoulder joint from internal derangement caused by the shell 
fragment.  The foreign body as well as shoulder fragments was 
excised.  

An August 1967 VA clinical report shows that the veteran 
continued complaints regarding the right shoulder.  The 
examiner noted that the gleno-humeral surfaces were damaged 
and evidence of traumatic arthritis of the acromioclavicular 
(AC) joint.  The distal right clavicle was excised.  

A VA examination was conducted in April 1968.  The examiner 
noted that there was limited active abduction of the right 
shoulder.  Plus, the veteran was unable to raise his arm 
above shoulder level; however, there was full range of motion 
of all other movements.  He carried the right shoulder lower 
than the right.  There was minimal atrophy of the deltoid and 
pectoralis major muscles.  There was a 2-cm. entry wound scar 
over the anterior medial aspect head of the right humerus and 
1 cm. below and medial to this scar, there was a 6-cm. 
curving surgical scar.  Above these scars there was a 5 cm. 
surgical scar over the coracoid process and distal end of the 
right clavicle.  All the scars were noted to be well-healed, 
non-adherent and asymptomatic.  


A June 1968 rating action granted temporary total ratings 
based on hospitalization and increased the disability 
evaluation to 20 percent disabling for residuals of a GSW of 
the right shoulder with post traumatic arthritis and post-
operative excision distal end clavicle and with atrophy and 
weakness to Muscle Group III. 

In February 1969 the Board determined that the right shoulder 
disability was 30 percent disabling.  That month the RO 
implemented the increase, effective form March 1967. 

A VA examination was conducted in October 1995.  At that time 
the veteran reported pain in his right hand, which had become 
progressively worse over the years.  He was right handed.  
The examination showed that the veteran lacked one inch 
placing the fingers in the median transverse fold of the 
palm.  He was able to touch each finger to the thumb.  There 
was no atrophy.  There was decreased strength.

X-rays of the right shoulder revealed degenerative arthritis 
with narrowing of the joint space and spurring involving the 
articular margins of the bony structures.  There also 
appeared to be a loose body in the shoulder joint.  It was 
noted that slight separation of the AC joint could not be 
ruled out.  The diagnosis was arthritis of the right hand.

At his October 1996 hearing at the RO, the veteran reported 
his medical history and indicated that he was right-handed.  
His symptoms included pain, muscle atrophy and limitation of 
use.  He also noted that he had to quit jobs as result of his 
gunshot residuals.   

A report of a June 1997 VA examination shows that the veteran 
reported continued pain in the right shoulder. He stated that 
he was able to due upholstery work with the lower portion of 
his hand and arm.  

The examination showed a well-healed vertical surgical 
incisional scar that was anterior to the joint and also a 
surgical scar on the AC joint.  There was no obvious swelling 
or deformity.  He had 90 degrees of internal rotation and 70 
degrees of external rotation.  He had 0-9 degrees of forward 
elevation, flexion and abduction.  The veteran reported that 
he was unable to make a fist.  The examiner noted that he was 
able to unbutton his shirt and handle small objects without 
difficulty.  He had full range of motion of the wrist.  

The examiner commented that the veteran was being examined in 
accordance to Deluca.  He indicated that "there [was] 
absolutely no comparison" between the function the veteran 
had in his right upper extremity (RUE) and that which he 
could obtain from an elective amputation.  The VA physician 
pointed out that the veteran still had "a functional [right] 
arm," that he was able to do most tasks as long as they were 
not higher than his shoulder, and that he could dress himself 
and care for the needs of nature.  Further, the veteran would 
probably benefit from a right shoulder prosthesis since it 
would increase his range of motion (ROM) and probably relieve 
some of his pain.  The physician indicated that, if the 
veteran had an elective amputation and prosthesis, he would 
be able to do certain tasks, but he would have no sensory or 
tactile capabilities.

The VA radiographic report noted marked joint space narrowing 
with osteophyte formation on the glenoid and proximal 
humerus.  There was a 10-millimeter (mm.) calcification in 
the superior aspect of the joint space, which probably 
represented a loose body.  There was increased sclerosis of 
the greater tuberosity suggesting rotator cuff degeneration.  
There were also degenerative changes of the AC joint.  The 
impression was severe degenerative joint disease with 
probable loose body in the right shoulder joint.  

A November 1999 rating action increased the 30 percent 
disability evaluation in effect for the residuals of a 
gunshot to Muscle Group III with traumatic arthritis to 50 
percent disabling.     

VA outpatient and private records dated between 1995 and 2001 
show that the veteran has been treated for various 
disabilities.  He was also treated on occasions for right 
shoulder joint pain.  He was given cortisone shots and 
medications.  

A VA examination was conducted in April 2002.  The veteran 
reported his medical history and indicated that his symptoms 
included severe pain, tingling, numbness, weakness, 
stiffness, fatigue, and lack of endurance.  He noted that any 
activity produced fatigue.  He had problems with manipulation 
of the fingers when doing such things as buttoning his 
clothes and tying his shoelaces.  He had not worked for the 
last two or three years.

On examination, there was a 6 x 1-cm. surgical scar in the 
anterior clavicular and the wound scar was "7.1."  There 
were severe degenerative changes of the glenohumeral joint 
with free fragments and possible rotator cuff pathology.  
There was no evidence of tendon, bone or nerve damage.  There 
was no muscle herniation, sensitivity or tenderness.  The ROM 
was 0-90 degrees of flexion and abduction with 0-30 degrees 
of external and internal rotation.  Motion in all planes was 
limited by pain and stiffness.  There was muscle atrophy and 
decreased tone of the right upper extremity.  It was noted 
that there was a decrease in muscle of 5-cm. in the right 
bicep and 2-cm. in the right forearm when compared to the 
left upper extremity.  The deep tendon reflexes were 1/4 
throughout the upper and lower extremities.  

Magnetic resonance imaging revealed severe advanced 
degenerative changes of the glenohumeral joint with probable 
free body fragments in the joint space.  There was also 
proliferate spurring.  The supraspinatous tendon appeared to 
be grossly attached.  There were mild degenerative changes of 
the AC joint without obvious impingement on the 
supraspinatous tendon.  The glenoid labrum appeared to be 
severely degenerated, torn or eroded.  This involved the 
superior aspect of the labrum.  

The examiner commented that the veteran's right shoulder 
disability would render him unemployable.  Further, the 
veteran had pain, weakness, and premature excessive 
fatigability.  The veteran would probably suffer additional 
loss of motion with repeated activity due to degenerative 
changes and rotator cuff pathology.  He also noted that the 
veteran had neuralgia.  

A July 2002 rating action granted separate ratings for 
neuralgia of the right upper shoulder, 40 percent disabling, 
and residuals of scarring from the right shoulder gunshot 
wound, zero percent disabling.  The rating action also 
granted a total rating based on individual unemployability.  
A rating action in November 2002 granted special monthly 
compensation based on loss of use of the right hand.

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2.  
However, where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern. 
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based, as far as can 
practicably be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27.

The veteran filed his claim for an increased rating for his 
right shoulder disability in July 1995.  On July 3, 1997, 
during the pendency of his appeal, VA revised the regulations 
governing the evaluation of muscle injuries due to GSWs.  See 
Schedule for Rating Disabilities; Muscle Injuries, 62 Fed. 
Reg. 30,235 (1997).  But this is of no real consequence here 
because the revisions essentially involved only cosmetic 
changes in the language and organization of the regulation, 
as opposed to actual changes in the substantive content of 
the rating criteria.  Also, in view of the current 
evaluation, which exceeds the maximum rating permitted under 
Diagnostic Code 5303, the Board finds neither version (new or 
old) is actually "more favorable" to the veteran.  The 
outcome of his appeal is the same regardless of which version 
is used.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); VAOPGCPREC 3-2000 (April 10, 2000).

The type of injury associated with a severe disability of 
muscles includes a deep penetrating wound due to high 
velocity missile, or explosive effect of high velocity 
missile, or a shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The history 
and complaint should include cardinal signs and symptoms of 
muscle disability (loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement) worse than those shown for 
moderately severe muscle injuries, and if present, evidence 
of inability to keep up with work requirements.  

Objective findings show extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the muscle.  Tests of 
strength, endurance, or coordination movements compared with 
the corresponding muscles of the uninjured side indicated 
severe impairment of function.  An X-ray may show minute 
multiple scattered foreign bodies.  Palpation of the muscles 
shows moderate or extensive loss of deep fascia or of muscle 
substance, soft or flabby muscles in the wound area. 38 
C.F.R. § 4.56(d)(4).

An open comminuted fracture with muscle and tendon damage 
will be rated as a severe injury of the muscle groups 
involved unless, for locations such as in the wrist or over 
the tibia, the evidence established that the muscle damage is 
minimal.  A through-and-through injury of muscle damage shall 
be evaluated as no less than a moderate injury for each group 
of muscles damaged.  See 38 C.F.R. §§ 4.50, 4.56.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  Under diagnostic 
codes 5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.

When a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (2002) must also be considered, and that 
examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 
Vet.App. 202 (1995).

The Board must discuss the impact of pain and other factors 
as set forth in 38 C.F.R. §§ 4.40 and 4.45, that is, pain on 
motion, incoordination, weakened movement, excess 
fatigability, or any of the other factors articulated in 
38 C.F.R. § 4.45.  These include less movement than normal 
(due to ankylosis, limitation or blocking, adhesions, tendon-
tie-up, contracted scars, etc.); more movement than normal 
(from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); impaired ability to execute 
skilled movements smoothly; and swelling, deformity or 
atrophy of disuse.  If the veteran experiences any of these 
factors, the Board is to discuss whether any of these factors 
entitle the veteran to a compensable rating under any of the 
diagnostic codes in the rating schedule.  

Under 38 C.F.R. § 4.40 functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part, which becomes painful on use must be 
regarded as seriously disabled.  The functional limitations 
due to pain must be accounted for in the disability 
evaluation.  

The RO has assigned a 50 percent rating for the residuals of 
the GSW to the right shoulder, the major extremity, under 
Diagnostic Codes 5303, 5200.  

Diagnostic Code 5303 pertains to impairment of Muscle Group 
III, consisting of the pectoralis major or clavicular muscle 
and the deltoid.  Such function with respect to the elevation 
and abduction of the arm to level of shoulder; and, act with 
the pectoralis major and the latissimus dorsi and teres major 
of Muscle Group II in forward and backward swinging of the 
arm.  

A zero percent evaluation is warranted for slight impairment 
of either the major or minor extremity.  A 20 percent 
evaluation is warranted for moderate impairment of either 
arm, or for moderately severe impairment of the minor arm.  A 
30 percent evaluation is warranted for moderately severe 
impairment of the major arm, and for severe impairment of the 
minor arm.  A 40 percent evaluation is warranted for severe 
impairment of the major arm.  Id.

Diagnostic Code 5200 rates favorable ankylosis of the 
scapulohumeral joint with abduction to 60 degrees, reaching 
the mouth and head, as 30 percent for the major arm.  
Ankylosis that is intermediate between favorable and 
unfavorable ankylosis warrants a 40 percent evaluation.  
Unfavorable ankylosis with abduction limited to 25 degrees is 
assigned a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200.

38 C.F.R. § 4.71a, Diagnostic Code 5010 applies to traumatic 
arthritis and provides that such is evaluated based on 
limitation of motion of the affected part, like degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Diagnostic Code 5201 provides that limitation of motion of 
the major arm at shoulder level warrants a 20 percent 
disability rating.  Limitation of motion of the major arm 
midway between the side and shoulder level warrants a 30 
percent disability rating.  When motion is limited to 25 
degrees from the side a 40 percent rating is warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5201.  

Normal ranges of upper extremity motion are defined by VA 
regulation as follows: forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  See 38 C.F.R. 
§ 4.71, Plate I (2002).

38 C.F.R. § 4.71a, Diagnostic Code 5202 pertains to other 
impairment of the humerus.  A 20 percent evaluation is 
warranted for impairment of the major extremity caused by 
malunion resulting in moderate deformity, or by infrequent 
episodes of dislocation at the scapulohumeral joint and 
guarding of movement at the shoulder level.  

Frequent episodes of dislocation and guarding of all arm 
movements warrants assignment of a 30 percent evaluation.  A 
50 percent evaluation is assigned where there is fibrous 
union.  A 60 percent evaluation is warranted for nonunion or 
a false flail joint, and an 80 percent evaluation is 
warranted for loss of the humeral head (a flail shoulder).

The 50 percent rating exceeds the maximum rating percentage 
permissible under Diagnostic Code 5303, 40 percent.  The 
current 50 percent is based on unfavorable ankylosis with 
abduction limited to 25 degrees under Diagnostic Code 5200.

In order to warrant a higher rating there must be evidence of 
nonunion or a false flail joint, or loss of the humeral head 
(a flail shoulder).  The recent VA MRI showed no evidence of 
nonunion or a false flail joint, or loss of the humeral head. 
The VA examination 2002 examination showed significant 
problems with his right shoulder, to include pain, weakness, 
limitation of function, muscle tenderness, swelling, and 
severe degenerative changes involving the AC joint and 
rotator cuff.  The Board finds that veteran's complaints and 
symptoms are included in the current evaluation.  

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's right right shoulder disability, alone, 
has resulted in a marked interference with his employment or 
necessitated frequent hospitalizations so as to render 
impractical the application of the regular rating schedule 
standards.  

In the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) (2001) are not met. See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  The Board also notes that the 
veteran had been granted a total rating for compensation 
purposes based on individual unemployability.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  


ORDER

An increased rating for the post-operative residuals of a 
gunshot wound (GSW) of the right shoulder with traumatic 
arthritis and injury to Muscle Group III, the major 
extremity, is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


